Case 2:18-cv-05518-|\/|I\/|B Document 1 Filed 12/20/18 Page 1 of 15

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

LUCIOUS JOHNSON, z

4939 Penn Street : CIVIL ACTION
Philadelphia, PA 19129 : NO.

Plaintiff, '

vs.

CSX INTERMODAL TERMINALS, INC. : JURY TRIAL DEMANDED
3400 S. Christopher Columbus Boulevard :

Philadelphia, PA 19148

Defendant.

 

NOTICE OF REMOVAL

Defendant CSX Intermodal Terminals, Inc., by its undersigned attorneys and pursuant to
28 U.S.C. §§ 1332, 1441 and 1446, files this Notice of Removal to remove this action to the
United States District Court for the Eastern District of Pennsylvania. This action was originally
filed and is presently pending in the Philadelphia County Court of Common Pleas, November
Term, 2018, ease NO. 03260. l

I. REMOVAL IS TIMELY

1. On November 29, 2018, Plaintiff Lucious Johnson (“Plaintift”) filed a Complaint
in the Philadelphia County Court of Common Pleas, styled Johnson v. CSXIntermodal
Terminals, Inc. under assigned Case Number 181103260.

2. Service Was made on CSX Intermodal Terminals, Inc. (“CSXIT”) on December
10, 2018.

3. Pursuant to 28 U.S.C. §1446(a), a Copy of the Cornplaint, and all papers and

process served upon CSXIT are attached to this notice as Exhibit “A.”

Case 2:18-cv-05518-|\/|I\/|B Document 1 Filed 12/20/18 Page 2 of 15

4. Pursuant to 28 U.S.C. § 1446(b), this Notice is filed within thirty (30) days of the
date CSXIT was served with the Complaint.

II. JURISDICTION

5. This Court has original jurisdiction under 28 U.S.C. § 1332, because complete
diversity exists between the parties and because the amount in controversy exceeds the sum or
value of $75,000, exclusive of costs and interests.

6. Venue is proper in this Court because the United States District Court for the

Eastern District of` Pennsylvania is the district in Which the state court action was filed.

A. Citizenship of Parties

7. Complete diversity of citizenship exists in this matter because the Defendant and
Plaintiff are citizens of different states. See 28 U.S.C. § 1332(a).

1. Plaintiff

 

8. Plaintiff is alleged to be a citizen of Pennsylvania (Complaint at 11 1.)
2. Defendant CSX Intermodal Terminals, Inc.
9. Defendant CSX Intermodal Terminals, Inc. is a Delaware corporation with its

principal place of business in Florida.
10. No other defendants are named in this action.

B. Amount In Controversv

11. Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction of all civil
actions where the matter in controversy exceeds the sum or value of $75,000, exclusive of
interest and costs, and is between citizens of different states.

12. Although CSXIT disputes liability, the Complaint seeks damages for, among
other things, “lumbar radiculitis, disc protrusions at L2-3, L3-4, L4-5, LS-Sl and neural forminal
stenosis of lumbar spine that required epidural steroid injections and surgical intervention,”

2

Case 2:18-cv-O5518-|\/||\/|B Document 1 Filed 12/20/18 Page 3 of 15

“severe physical pain, embarrassment, humiliation and distress”, as well as “work loss.”

(Complaint at 1116-9). I-lence, should liability be imposed and damages be awarded in this case

(which Defendant contests), the damages Plaintiff will seek will exceed $75,000.

l3. Accordingly, this entire action may be removed to this Court under 28 U.S.C. §

l44l.

Dated: December 20, 2018

By:

Respectfully submitted,

DUANE MORRIS LLP

s/ Robert C. Levicoff(RCL8943)
Sharon L. Caff`rey (Pa. ID# 49519)
Jeffrey S. Pollack (Pa. ID# 91888)
Robert C. Levicoff (Pa. ID# 200457)
30 South 17th Street

Philadelphia, Pennsylvania 19103
(215) 979-1943

Al‘torneysfor Defendant CSXIntermodal
Termz'nals, Inc.

Case 2:18-cv-O5518-|\/||\/|B Document\l Filed 12/20/18 Page 4 of 15

CERTIFICATE OF SERVICE

I, Robert C. Levicoff, hereby certify that a true and correct copy of the foregoing Notice
of Removal has been served via first-class mail and e-mail this 20th day of December 2018 to the
following counsel of record:

Leonard V. Fodera
Alexander C. Hyder
Fodera & Long, P.C.
1500 Walnut Street, Suite 900
Philadelphia, PA 19102

Counselfor Plainti]j‘Lucl`ous Johnson

s/ Robert C. Levicoff(RCL8943)
Robert C. Levicoff

Case 2:18-cv-O5518-|\/||\/|B Document 1 Filed 12/20/18 Page 5 of 15

EXHIBIT A

-»

Case 2:18-cv-O5518-|\/||\/|B Document 1 Filed 12/20/18 Page 6 of 15

Court ol`Common Pleas of Philadelphia County
Trial Division

 

 

 

Civil Cover Sheet
PLA|NT|FF`S NAME

LUCIOUS JOHNSON

DEFENDANT'S NAME
CSX INTERMODAL TERMINALS, INC.

 

PLAiNnFF~sAooREss
4939 PENN STREET

PHILADELPH IA PA 1 912 9

nEFENDANTsAc>DREss
3400 S. CHRISTOPHER COLUMBUS B

PHILADELPHIA PA l 9 148

 

 

 

 

 

 

PLA|NT|FF‘S NAME DEFENDANT'S NAME
PLAINT|FF‘S ADDRESS DEFENDANT'S ADDRESS
PLA|NT|FF'S NAME DEFENDANT'S NAME
PLA|NT|FF'S ADDRESS DEFENDANT'S ADDRESS
TOTAL NUMBER OF PLA|NT|FFS TOTAL NUMBER OF DEFENDANTS COMM__ENCEMENT OF ACT|ON

 

 
  

 

 

 

  
 
 
 

 

 

 

 

 

1 1 ,E_l[.i_i i:l Pelition Aclion I:l Notice of`Appeu|
_. ’\ li ll;§l':_ll` Summona`f §§ Tronsl`cr l"rom OllierJurisdiolions
.4 . ... .... \'1| 1 ..»
AMouN'rm coNTRovERsY couRT PRoGRAMs "~" {"`3"
|:‘ 850 l E| Arbilmtion 1 _ \.l_____l:"li _ i:i Selllcmenl
’000'00 or ass I:l Jury " \. @ 1 , Minor Court Appenl Ivlinors
m Morel|\un $50,000.00 m Non-Jury_ --_1 h " '_ __ _` `-__r‘.§tutu!.g_r_'_}_'Appenls m \V/D/Survivol
owen z ._ _ .- ~ ./ .\ £` \
cAsETYPEANocoDE r`l'i "`" f W z ii l
' f `.§ _‘ '.. 1 '.{
25 ~ PREMISES LIABILITY; SLFPVFRLLL`\’N § :§¥{ V'/ `: i\l
.*~` _`\z cr
‘_/" "-` \ :.:#~ '-"*"((. g-¢~\_ .__..c.;\\.'\&;` '.\'\`.J'\»é" ' U"\§'\¢,sr)\
sTA'ruToRYaAsls FOR cAusE oFAcTioN \__` '_ . `“\,} <;&§ in N:~z¥q_l: Q.»;*_\ >~'“'_" `£.r"._(_l'§ \11:" ~/
RELATED PEND|NG oAsEs (Llsr BY cAsE caption AND Doc\<ErNuMaER) F|LED ls cAsE sueJEcT 'ro
PR° P.Rom COORD|NAT[ON ORDER?
YES NO
N OV 29 201 8
IV|. BRYANT

 

 

TO TI-lE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintit`f/Petitioner/Appellant: LUCIOUS JOHNSON

Papers may be served at the address set forth below.

 

NAME oF PLA¢NTiFr-‘sn=l='rlrl0NER's/APPELLAN1‘sA'rroRNEY
ALEXANDER C. HYDER

ADDREss
1500 WALNUT ST
SUITE 900

 

 

FAxNuMsER
(215)569-1550

lF'Hol~lE Nuia_§é§'_
(215) 569"1212

 

PHILADELPHIA PA 1 91 02

 

 

suPREME couRT lDENTlFicATloN No.
3 2 0 9 3 9

EMAn. ADDREss
ahyder@foderalawfirm.com

 

S|GNATURE OF F|L|NG ATTORNEY OR FARTY

ALEXANDER HYDER

nATE suBMn~rEo
Thursday, November 29, 2018, 02:01 pm

 

 

 

F|NAL COPY (Approved by the Prothonotary C|erk)

Case 2:18-cv-05518-|\/|I\/|B Document 1 Filed 12/20/18 Page 7 of 15

FODERA &: LONG, P.C.

By: Leonard V. Fodela, Esquire (I D No.: 57203)
` Ale)<ander C Hyder, Esquire (I D. N'o: 32093-9)

1500 Walnut Street, Suite 900

Pluladelphia, I-’-A 19102

Attomey_s;for Plaintiff

215.569.1212

Our File- No.:31'63'5

Attorneys. for Plaintiff

 

' LUCIOUS ]OHNSON . :
4939.Penn Street .;
P_hiladelp'hi'a, PA 191-29

Plaintiff-,

.. .. ~.

V.

¢. ..

CSX INTERMODAL TERMINALS, INC.
3400' St Christopher¢ Columbus Boulevard ;
Philadelphia, PA 19148

.. »-

Defendant

 

 
 

 

'\ §
prime nies gee

' n mz;;€`" by one

O;ffic?e §£ 31%%%!§§3“ §§%eoz:n§e

vii ego lee
tie eisen

"‘.,i> ` \"
"‘){F?ft'zzz:;:: "`<i$€

 

CDURT OF C.OMMON I’LEAS
PHILADELPI_-IIA COUNT¥

TERM, 2018
N.O.:

MA]`OR NON .]URY`M~ATTER

CIVIL A;:;rfloN CoMPLAINT

PREMISES'LIAB,ILITY
NOT|CE AViSO

You have been sued In court, lt you wish to defend against
the claims set forth |n the following page's, you must take
action within twenty (20) days=e_tt_er the complaint and notice
are served. by entering a written appearance personally or
by attorney and filing in writing with the court your defenses
or objections to the claims set forth against yo`u. You are
warned that if'you fall to do so the case may proceed without
you and a judgment may be entered against you_by the _eourt
without further notice for any money claimed in the complaint
or for any other claim or relief requested by the plaintiff. Yo`u
may lose money or property or other rights important to you.
YOU SHOULD TAKE TH|S PAPER 'i'O YOUR LAWYER AT
ONCE. iF YOU DO NOT HAVE A LAWVER_ OR CANNOT
AFFORD ONE. GO TO OR`TELEPHONE THE OFF|CE SET
FORTH BELOW TO_ FlND\OUT WHERE YOU CAN GET
LEGAL HELP.

Philadelphia Bar Association

Lawyer Referr_el and information

One Reading Center

P_hiladeiph'ia. Pennsylvania

(215) 238-6333

Le han demandado a usth on la corte. Si usth quite
defenderee de estes dem andas expueetos en las peg|nas
slquerles, uste_d bene vento (2)dlas de plaza al periir de la
tacha de la demanda y la notification Mac'e foltz assentar
uno competencio esorita o en persona o con un abogado y
entregar a la oorte en forma escrite sue defendree o sue
objectiones a les demandes on contra de su persona. 'See
evlsado quo el usted no se detenda, la cone tomare'
medides y guade oono'uor le demendo on contra su_ye sin
perrin avlse o notificationl Adem le corte suedo decider a

favor del demandante y require que usted ounote con todas
las provisiones de uste demands Usted sued porder dinere
o sue propiedeedes u oroo cereohos importantes pere usted
LLEVE ESTA DEMANDA A UN ABOGADO
lMMEDlATAi\/|ENTE SI NO TiENT ABOGADO 0 S| NO'
`i'lENE EL DiNERO SUF|C|ENTE DE PAGAR TAL
SERVICO VAYA EN PERSONA 0 LLAME POR
TELEFONO A LA _OF|C|NA CUYA DiRECClON SE
ENCUENTRA ESCRITA ABAJO PARA A\/ER|GUAR
DO_MO_E SE PUEDE CONSEGU|R _AS|STENC!A LEGAL

Asoclaeion De Licenciados De F|ladelfia

Servlc_:io De Refereneia E infonnaclon Lega|'

One Readlng Center.

Philade_i`phia. Pennsylvania

Telefono: (215) 238-633_3

§j:e.ee ii,"li:

  

t$i§§'?

§§@o

Case 2:18-cv-05518-|\/|I\/|B Document 1 Filed 12/20/18 Page 8 of 15

FODERA & I.O`NG, P.C.

By: `l.leonard V. Fod@ra, Esqui,re (1.D. No.: 57203)
Alexander C. I'Iyder, tisqui`re (I.D. No,: 320939)
1500 Walnut Street, Suite 900

Philadelphia, PA 19102

Attorneys for Plaintiff

 

215.569.1212
(,)ur l`~'ile No.:31635
Attorneys for Plaintiff
LUCIOUS ]'C)I-INSON. : COURT OF COMMON l’LEA'S
4939 l’erm Street : PHILADELPI-IIA COUNT'Y
Philadelphia, PA'19129 '
v T}`.<IRM, 2018
Plaintiff;
NO.:
V.
MA]OR NON IUR`Y MATTER

CSX INTERMODAL 'I`E_KMINALS, INC.
3400 S. Christoph'er Columl)us Boulevard
l’hi.ladelphia, PA 19148

Defendant

 

CIvIL ACTION cc)MPL_AINT
PREMISES LIABu._rI;g '

 

,l?'laiizltiff by counsel, F'OD`}Z'RA &:`LONG, hereby demands damages from the Defendants
herein and_in support thereof avers:

‘l.. I"latntlf[, Luciou& ]ohnsou, is an adult individual and resides at duty above-captioned
addx‘es.s.

2. `D::t'emiant, CSX lr\termc)dal_ 'l`ermir\a],s, Inc:'., hereinafter ”.CSX" is an c)}'gm\izcd and
existing business entity located at the above-captioned address.

3. Defendant CSX rezgularly conducts business in Phi].adelphia County and may be
served with process therein

4. At all timms material and relevant to this Complaint, Defendant CSX, indi\fidxxally,

,/
jc)intl_y, as an entity and/or through its agents or subsidim'i'es, owned, ma.naged_,

Case ID: 131 '1\032,@,0

Case 2:18-cv-05`518-|\/|I\/|B Document 1 Filed 12/20/18 Page 9 of 15

controlled, and / .or maintained the premises known as 340,0 S. Christophe'r Coluinbus
Boulevard, Ph.iladelphia, PA 19148.

. At all times relevant herein, the Defendant had aduty to keep the above~reterenced
property free and clear of any unreasonable dangers or liazardt~zl and/ or to prevent
any new or increased hazards or dangers from occurring through its own conduct
and/ or the conduct of its employees, agents and/ or ostensible agents

. On' or about February 10, 2018, Plaintiff Was lawfully at the above-referenced CSX

location as a business invitee making a delivery When he fell in a hole in the ground
on his way back from the bathroom, causing him to fall and sustain serious injuries
including but not limited to, lumbar radiculiu`s, disc protrusions at L2-3, 131-4, L4_~5,
LB-Sl and neural foraminal stenosis of lumbar spine that required epidural steroid
injections and surgical intervention,_ all or'som'e Which may be permanent in nature
As a further result of his injuries, the Plaintiff has suffered severe physical pain
embarrassment, humiliation and thedistress associated therewith, and may continue
to suffer the same for an indefinite time in the future.
As a further result of his injuries, Plaintiff has or may be obliged to expend various
and diverse sums of money for medicines, medical services, osteopathic services,-
nursing, certain prosthesis, other medical equipment .and replacement services and
Which are not covered by, or which are in excess'of those provided for in accordance
With his medical benefits

. l As a further result of the accident aforementioned Plaintiff has or may hereafter incur
other financial expenses or sustain losses including`but not limited to W_ork`loss Which

does or may exceed amounts that Plaintiff may otherwise be entitled to recover

raise Zl`j?!: tea 1 zi;a.;:sij;l

Case 2:18-cv-05518-|\/|I\/|B Document 1 Filed 12/20/18 Page 10 of 15

10.

ll.

13.

§Q_I.JMI_I

LUCIOUS lOI-INSON v. CSX

The Plaintiff herein incorporates by reference paragraphs l through 8 inclusive as fully

as though they Were here set forth atlength.

'l'he accident resulted solely from the negligence and carelessness of the Defendant

CSX.

. The' accident herein was in no way due to any act or failure to act on the part of

Plaintiff

The negligence and/ or carelessness of the Defendant consisted of the following

'd,

d.

£i.

allowing a dangerous condition to exist on the aforesaid premises;
failing to properly maintain the aforesaid premises;

failing to properly create -and/ or maintain a safe environment within its
proporty;

failing toproperly train and/ or instinct its employees servants, and/ or
agents regarding how to create and/ or maintain a safe environment within

its property;

failing to exercise"proper care and / or supervision over, and/orestablish
proper monitoring and supervision policies for their employees and / or

agents;
failing to maintain a safe property;

hiding to properly inspect premises and monitor employees,'

Case ID: 181 losses

Case 2:18-cv-05518-|\/|I\/|B Document 1 Filed 12/20/18 Page 11 of 15

h. failing to adequately Warn plaintiff of the dangerous condition;

i. failing to adequately warn business invitees, including plaintift_, of said

dangerous condition;
j. failing to correct said dangerous condition;

k. failing to eliminate and/ or otherwise correct the unreasonably dangerous
condition Which constituted a risk to persons such as plaintiff at-its property;

and
l. causing a dangerous condition

14. As a result'of the negligence and/ or carelessness of said Defendant Plaintiff was
caused `to suffer various severe physical injuries as more fully hereinbefore

described

WH'EREFORE, Plaintiff Lucious Iohnson demands judgment against Defendant in an
amount"in excess o_f- $50_,000;00 together With interestl costs of suit and damages fordelay.

FODERA & LONG,_PC

LE'oNARB°"i/. FoDERA, EsQUmE
ALE)<ANDER c. HYDER, ESQUIRE
Atiorneysjbr Plainh')j‘

    

Date: l },“g 4"") Cg

illisz i'l`;§; is z ies;:§z;z;i

Case 2:18-cv-05518-|\/|I\/|B Document 1 Filed 12/20/18 Page 12 of 15

FODERA &: L()NG, P.C.

By: Leonard V. Fodera, Esquire (I.D, No.: 57203)`
Alexander C. l“'ly'der,. Esquire (I.D. No.: 320939)
1500 Walnut Street, Suite 900

Pl-\iladelphia, PA 19102

Attorneys for Plaintiff

2'15.569.'12'12

Our I*`ile No.:3'1635

Attorneys for Plaintiff

 

Luclous ]oHNsoN . z c:oUR'I' oF CoM_M_oN PLEAS
4939 Penn street ; PHI'LADELPI-IIA coUNTY
P_hilsdelphi_a, PA 19129 1
Plamsfr, z TERM, 2018
v, § No.=
csx INTERMoDAL TERMINALS, IN<:. § MAJOR NON JURY MATTER

3400 S. Christopher Columbus Boulevard
Philade`lphia, PA 19148
Defendant

 

NOTICE OI" PR.`ES`ERVA'I`ION OF EVIDENCE
PLAIN'I`IFF HEREBY DEM_ANDS AND REQUESTS THAT DEFENDAN'I` 'I'AI<E
NHCESSARY ACI`ION 'l`O ENSURE THE PRESERVATION OF AL.L DOCUMENTS,
C`.OMMUNICATIONS, WI'~IETHER ELECTRONIC OR O'I’HERWISE, I'TEMS AND 'I'HINGS
ll\l `l"l"lii POSSESSION OR CON`TROL OF ANY PAR'I'Y TO Tl:"IIS AC'I`IQN, OR .A`NY
FN'[]']`Y OVER Wl~lICl"I ANY PAR'I`Y TO TI'"IIS ACTION HAS CONTROL, OR FROM

‘v’v’['l(`)`lvl ANY PA[<’I`Y 'l"O 'l"l"il§ ACTION HAS ACCESS 'I:O, ANY DOCUMEN'FS, ITEMS',

l Case Il`); 1 s 1 1 sizes

Case 2:18-cv-O5518-|\/||\/|B Document 1 Filed 12/20/18 Page 13 of 15

OR THINGS WHICH MAY IN ANY MANNER BE RELEVANT TO OR RELATE TO THE

SUB]ECT MATTER OF THE CAUSES OF ACTION AN~D/ OR THE ALLEGATIONS _OF

 

 

THIS COMPLAINT.
FODERA & LONG-, RC
AL_EXANDER C. HYDER, ESQUIRE
-Attorneys jbr Plaintiff

Date: Ti“% am q

C_§sse 3`1`§3; iss :z);?..;>;es;z

Case 2:18-cv-O5518-|\/||\/|B Document 1 Filed 12/20/18 Page 14 of 15

VERIFICA'I`ION
I, Mr. Lucious ]ohnson hereby state that I arn the plaintiff in this action and
verify that the statements made in the foregoing Civil fiction Complaint are true and
correct to the best of my knowledgel information and belief. I understand that the
statements therein are made subject to the penalties of 18 Pa. C.S. §_4909 relating to

unsworn falsification to authorities

f%i:t.siln injurme mjl; 4 g “Qi/ 55 / V

Mr. Luciou€fohnson Date

(:a$€ 1132 18130326()

Case 2:18-cv-O5518-|\/||\/|B Document 1 Filed 12/20/18 Page 15 of 15

Affidavit / Return of Service

 

Plaintiff; LUCIOUS JOHNSON court Term s No.: 181103260

E-E`ile# 1812023847

 

Defendant: CSX INTERMODAL TERMINALS INC Document Served:

Plaintiff's Complaint

 

Company Reference/Control No.:

Serve at: 3400 S CHRIS COLUMBUS BLVD 1811114

 

 

 

Served and Made Known to CSX INTERMODAL TERMINALS INC on 12/10/2018 at 01:49 PM, in
the manner described below:

Manager/Clerk of place of lodging in which Party(s) resides. NAME: RYAN GOMEZ

 

 

 

 

 

Age: Height: Weight: Race: Sex:
Descripti°n 40 6' 2" 190 lbs. Caucasian Male
Other:

 

 

 

 

 

 

Name of Server: ERIC KRAMER

Being duly sworn according to law,
deposes and says that he/she is process
server herein names; and that the facts
herein set forth above are true and
correct to the best of their knowledge,
information and belief.

  

 

Deputy Sheriff:

, l ss ,
FILED AND ATTESTED PRO“PROTHY 12 DEC 2018 10:45 AM

 

\\zdrafsrv 12/8/ 11

